UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4278


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JAROD A. BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-01096-PMD-1)


Submitted:   December 21, 2015              Decided:   January 5, 2016


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher L. Murphy, MURPHY LAW OFFICES, LLC, Mt. Pleasant,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Nick Bianchi, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarod     A.     Brown      appeals            his    conviction       and       180-month

sentence       imposed       following       his        conditional         guilty      plea        to

possession of firearms by a convicted felon, in violation of

18 U.S.C. §§ 922(g)(1), 924(e) (2012).                            On appeal, Brown raises

several     challenges        to     the     district             court’s    denial      of     his

suppression motion and argues that the district court erred in

declining to sentence him below the statutory minimum.                                   For the

reasons that follow, we affirm.

       In evaluating the denial of a suppression motion, we review

the district court’s factual findings for clear error and its

legal determinations de novo.                 United States v. Green, 740 F.3d

275, 277 (4th Cir.), cert. denied, 135 S. Ct. 207 (2014).                                           We

construe       the    evidence       in     the       light       most    favorable       to    the

government, the prevailing party.                           United States v. Davis, 690

F.3d   226,     233    (4th       Cir.    2012).            Generally,      we    “defer       to    a

district court’s credibility determinations, for it is the role

of   the   district       court      to    observe           witnesses      and    weigh      their

credibility         during    a    pre-trial          motion       to    suppress.”        United

States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal

quotation marks omitted).

       Brown     first        asserts       that            his    initial        incriminating

statement      to     officers,      made    during          his    arrest,       was   taken       in



                                                  2
violation      of    Miranda      v.   Arizona,       384       U.S.    436     (1966).          Our

review of the record reveals no clear error in the district

court’s     finding        that      Brown’s        statement          was    a     spontaneous

utterance not prompted by custodial interrogation.                                      See Rhode

Island    v.        Innis,     446     U.S.    291,        300-31        (1980)         (defining

interrogation in Miranda context).

       Brown also argues that his incriminating statements were

involuntary         because    they     were       made    in    response          to   officers’

threats that his loved ones would be sent to jail and that a

baby present during his arrest would be taken into the custody

of the Department of Social Services.                       We find no clear error in

the    district      court’s      finding      that       officers       never          made    such

statements.

       Brown    next      asserts      that    the    district          court      should       have

found    that       the   officers’      search       exceeded         the     scope       of    the

consent they were given to search for Brown and his clothing in

his    girlfriend’s          home.      Because       Brown       did        not    raise       this

challenge in the district court, we review the issue for plain

error.    United States v. Carthorne, 726 F.3d 503, 509 (4th Cir.

2013); see Henderson v. United States, 133 S. Ct. 1121, 1126-27

(2013) (defining plain error standard).

       Given Brown’s testimony during the suppression hearing, it

is    questionable,       at    best,    whether          Brown    could       establish         the



                                               3
“legitimate        expectation      of    privacy”    in    his     girlfriend’s

apartment     needed      to   demonstrate      standing    to    challenge      its

search.      United State v. Gray, 491 F.3d 138, 144 (4th Cir.

2007); see United States v. Castellanos, 716 F.3d 828, 846 (4th

Cir. 2013) (listing relevant factors).                Additionally, viewing

the evidence in the light most favorable to the Government, the

guns were found under the mattress on which Brown attempted to

hide, and they were discovered during the search for Brown’s

clothing.      The       district    court    committed    no    plain   error    in

declining to conclude, sua sponte, that the search exceeded the

scope of consent.

     Brown also asserts that the district court erred in not

sentencing him below the statutory mandatory minimum established

by the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e).                     We

review a sentence for procedural and substantive reasonableness,

applying a deferential abuse-of-discretion standard.                      Gall v.

United States, 552 U.S. 38, 41, 51 (2007).                 We review questions

of statutory interpretation related to the ACCA enhancement de

novo.     United States v. Carr, 592 F.3d 636, 639 n.4 (4th Cir.

2010).

     We     find    no    error     in   Brown’s   sentence.        Because      the

Government did not move for a substantial assistance departure

pursuant to 18 U.S.C. § 3553(e) (2012), and the safety valve



                                          4
provision of 18 U.S.C. § 3553(f) (2012) did not apply, the court

was   not   authorized      to     sentence   Brown    below    the    statutory

minimum.     United States v. Allen, 450 F.3d 565, 568 (4th Cir.

2006).      While Brown cites the recent decision in Johnson v.

United States, 135 S. Ct. 2551 (2010), that case has no impact

on Brown’s predicate serious drug offenses, which we previously

affirmed as valid ACCA predicates.            See United States v. Brown,

494 F. App’x 374, 376 (4th Cir. 2012) (No. 12-4073); see also

United States v. Susi, 674 F.3d 278, 283-84 (4th Cir. 2012)

(addressing    mandate      rule    in   sentencing    context).        Finally,

although Brown claims that the Sentencing Commission exercises

an excessive delegation of lawmaking authority that violates the

separation of powers principle, Brown’s sentence resulted from a

statutory floor established by Congress itself.

      Accordingly, we affirm the district court’s judgment.                    We

dispense    with     oral   argument      because     the    facts    and   legal

contentions    are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                         5